Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18, 22-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II - V or based on the elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/08/2020. Applicant’s election without traverse of Group I drawn to a fusion protein comprising human coagulation factor IX, a flexible peptide linker, at least one rigid unit comprising the CTP of human chorionic gonadotropin subunit and a half-life extending moiety. Applicant further elected from Species A: the flexible peptide linker: GSGGGGSGGGGSGGGGSGGGGSGGGGS
Species B: the rigid unit having amino acid sequence: SSSSKAPPPSLPSPSRLPGPSDTPILPQ
And Species C: Fc variant group comprising: hinge, CH2 and CH3 regions of human IgG2 containing mutations Pro331Ser, Thr250Gln and Met428Leu in the reply filed on
July 8th 2020 is acknowledged.
	
Priority
This application was filed on 10/09/2019 and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/CN2017/079872 filed 04/10/2017, 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant submitted the certified English translation of the foreign priority document and therefore the benefit of the foreign priority is restored and the effective filing date of the instant claims under examination is 08/19/2016.

	
Information Disclosure Statement
The information disclosure statements submitted on 11/06/2020 have been considered by the examiner.

	
Claim Rejections - 35 USC § 103 - Withdrawn
The rejection of claims 1 and 5-17 under 35 U.S.C. 103 as being unpatentable over US 2015/0353911 in view of WO 2014/052490 and CN 106279437A (IDS -10/09/2019) is withdrawn due to applicants submission of the certified English translation of the foreign priority document. As a result, prior art CN 106279437A is withdrawn since the prior art date is after the priority date.
	
Double Patenting - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 1, 5, 6, 7, 8, 10, 11 and 12 on the ground of nonstatutory double patenting as being unpatentable over claims 41, 43, 45, 46, 61, 63-64 and 71 of copending Application No. 16/326412 (published as PG-PUB 2019/0184026) (hereinafter “the ‘412 application”) is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are either anticipated by or are obvious over the referenced claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding instant claim 1, the ‘412 application includes claims reciting a linker peptide used for constructing a fusion protein that comprises a rigid peptide, flexible linker and the rigid 
Regarding instant claim 6, the ‘412 application claims the flexible peptide linker comprises two or more amino acids residues each selected from a group consisting of Gly, Ser, Ala and Thr (claim 31).
Regarding instant claim 7, the ‘412 application claims the flexible peptide linker has the structural formula of (GS)a(GGS)b(GGGS)c(GGGGS)d, wherein each of a, b, c, and d is an integer which is equal to or more than 0, and a+b+c+d≥1 (Claim 34).
Regarding instant claim 8, the ‘412 application claims the flexible peptide linker selected from the group consisting of:
GSGGGSGGGGSGGGGS; 
GSGGGGSGGGGSGGGGSGGGGSGGGGS; 
GSGGGGSGGGGSGGGGSGGGGSGGGGSGGGGSGGGGS
GSGGGGSGGGGSGGGGS;
GGGSGGGSGGGSGGGSGGGS;
GGSGGSGGSGGS. (Claim 35)
Regarding instant claim 9, the ‘412 application claims that the carboxy-terminal peptide of the human chronic gonadotropin β-subunit and has at least two glycosylation sites (Claim 31).

SSSSKAPPPSLPSPSRLPGPSDTRILPQ;
PRFQDSSSSKAPPPSLPSPSRLPGPSDTRILPQ;
SSSSKAPPPS;
SRLPGPSDTRILPQ; 
SSSSKAPPPSLPSPSR (Claim 36).
Regarding instant claim 12, the ‘412 application claims the fusion protein where the rigid unit comprises a carboxy-terminal peptide of the human chronic gonadotropin β-subunit (claim 31) and comprises 1, 2, 3, 4, or 5 rigid units (Claim 39).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant requested that this rejection be held in abeyance and as a result this rejection is maintained. The rejection was updated due to the amendment of the claims in copending application No. 16326412.

Claim Rejections - 35 USC § 103 - New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0353911 in view of WO 2014/052490.
	The ‘911 publication teaches a chimeric clotting factor that comprises a clotting factor an enhancer moiety, and an optionally a linker moiety between the activatable clotting factor and an enhancer moiety (claim 1). The ‘911 publication further teaches that the clotting/factor includes FIX (claim 93, 108 and paragraph [0042]. The ‘911 publication further teaches that the fusion protein further comprises a heterologous moiety such as a half-life extender, a linker moiety and an enhancer moiety, such as β subunit of the C-terminal peptide (CTP) of human chorionic gonadotropin [0009] satisfying the limitation of claim 1..
The ‘911 publication does not disclose the SEQ ID NO: 1 of the FIX and the fusion protein, and does not teach the fusion protein activity level of more than 200 IU/mg.
The ‘490 publication teaches a fusion protein of FIX and the Fc domain of immunoglobulin [0113]. Regarding claim 5, the ‘490 publication teaches the coagulation FIX amino acid sequence of SEQ ID NO: 2 (Claim 65-66) which comprises the instant coagulation FIX amino acid sequence of SEQ ID NO: 1. ‘490 teaches that the fusion protein is long acting, more tolerable and more effective than current therapies [0006].

Regarding claim 6, 7 and 8, the ‘911 publication teaches the linker moiety comprises a gly/ser peptide (claim 33 and paragraph [0078, 0079]). Even though ‘911 does not explicitly disclose the length of the gly/ser linker such as the ones disclosed in the instant claim 8, ‘911 discloses that the linker is a gly/ser linker and the exact length of the linker can be determined by a skilled artisan through routine experimentation.  Therefore, the length of the Gly/Ser linker is a results effective parameter.
Regarding claim 9, 10 and 11, the ‘911 publication teaches the CTP of human chorionic gonadotropin β subunit comprises amino acid sequence of SSSSKAPPPSLPSPSRLPGPSDTPILPQ (SEQ ID NO: 33) [0277], which is identical to the instant human chorionic gonadotropin β subunit amino acid sequence of SEQ ID NO: 2.
Regarding claim 12, the ‘911 publication teaches the chimeric protein that comprises one or more CTP of human chorionic gonadotropin [0273, 0276].
Regarding claim 13, the ‘911 publication teaches the chimeric protein wherein the half-life extending moiety is a human immunoglobulin Fc variant [0009, 0010].
Regarding claim 14, the ‘911 publication teaches the Fc variant that triggers an immune 
Regarding claim 15, the ‘911 publication teaches that the Fc variant comprises at least a hinge domain, a CH2 domain, and a CH3 domain and that the invention may encompass mutation of the region [0091-0092, 0248, 0250]. Even though the exact mutation is not disclosed by ‘911, this can be determined through routine experimentation to determine the positions that give the desired results.
The ‘911 publication further teaches that the chimeric protein composition comprises activatable clotting factor allows the chimeric clotting factor to be activated at the site of coagulation and the composition has an improved half-life as well as improved pharmacokinetics property (Abstract).
Regarding claim 16, the ‘490 publication teaches a fusion protein comprising amino acid sequence of SEQ ID NO: 2 (Claim 108) which is 89.5% homologous to the instant SEQ ID NO: 8 fusion protein.
Regarding claim 17, the ‘490 publication teaches that the fusion protein has an activity of about 200 IU/mg [0007].
In summary, all the elements of the instant application are disclosed by prior art ‘911 and ‘490 and the elements are disclosed as features of an effective fusion protein for treating hemorrhagic disease. Therefore, the teachings of ‘911 and ‘490 render obvious the limitations of claim 1 and dependent claims 5-17.

Conclusion
Claims 1 and 5-17 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654